                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ILLINOIS

JOHN STEWART,

               Plaintiff,

        v.                                                   Case No. 15-cv-974-JPG-MAB

JOHN LAKIN, GARY BOST, and MIKE
TASSONE,

               Defendants.


                                              JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court having
rendered a decision as to some matters and a jury having rendered a verdict as to others,

        IT IS HEREBY ORDERED AND ADJUDGED that judgment is entered in favor of defendant
Mike Tassone and against plaintiff John Stewart on Count 1, a Fourteenth Amendment claim for failing
to take any steps to prevent the attack on plaintiff John Stewart after being notified of a threat, and that
this claim is dismissed with prejudice; and

        IT IS FURTHER ORDERED AND ADJUDGED that judgment is entered in favor of defendants
John Lakin and Gary Bost, in their individual and official capacities on Count 2, a Fourteenth Amendment
claim for maintaining conditions, policies, and practices at the Madison County Jail that allowed
dangerous inmates to attack plaintiff John Stewart and that left him with no ability to summon jail officers
for help, and that this claim is dismissed with prejudice.

DATED: June 18, 2019

                                              MARGARET M. ROBERTIE, Clerk of Court

                                              s/Tina Gray, Deputy Clerk




Approved:      s/ J. Phil Gilbert
               J. PHIL GILBERT
               DISTRICT JUDGE
